Citation Nr: 0638116	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for headaches.

5.  Entitlement to a compensable evaluation for the residuals 
of a simple fracture of the distal phalanx of the left index 
finger.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in San Juan, the Commonwealth of Puerto Rico.

The Board in a March 2005 decision denied the enumerated 
claims.  In doing so, the Board classified the claims 
pertaining to a back disability, a psychiatric disorder, and 
headaches in terms of whether new and material evidence had 
been received to reopen previously denied claims of 
entitlement to service connection.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  The veteran appealed these issues to the 
United States Court of Appeals for Veterans Claims (Court).  
Both parties in this appellate matter filed a Joint Motion 
for Remand.  In a decision rendered June 22, 2006, the Court 
granted the Joint Motion and remanded it to the Board for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  The Court in it's June 2006 decision 
granting the Joint Motion and remanding the Board's March 
2005 decision pointed out deficiencies in the Board's duty to 
assist in developing this matter for appellate review.  The 
Joint Motion pointed out that the VA had failed to assist the 
veteran in developing information and evidence necessary to 
substantiate the appeal.  

First the RO was noted to have failed to make reasonable 
efforts to obtain evidence from a private physician, Dr. 
Vilar, after the veteran had advised the RO in August 2003 
that although this physician's records were damaged, he was 
willing to discuss the case with the VA.  The RO did not make 
any efforts to contact this physician for a statement 
regarding the veteran's treatment, nor did the RO inform the 
veteran that he could have this physician submit such a 
statement.  

Next the RO was noted to have failed to make reasonable 
efforts to obtain outstanding medical evidence including 
clinical records from the VA outpatient clinic in Ponce, 
Puerto Rico, service medical records located in Old San Juan, 
Puerto Rico, service medical records located in Stuttgart, 
Germany and private German hospital records at Heilbronn, 
Germany.  The veteran had pointed this out in his October 
2002 notice of disagreement.  He further clarified in an 
April 2003 document the potential existence of pertinent 
medical evidence from Damas Hospital, VA Puerto de Tierra 
Hospital, VA outpatient Clinic in Ponce, Puerto Rico, Fort 
Brook in Old San Juan, Puerto Rico and Fifth General Hospital 
in Stuttgart, Germany.  

As the outstanding evidence included records in government 
possession, the RO was said to have failed to adequately 
attempt to obtain these records or confirm their 
unavailability.  The RO appears to have relied upon the 
veteran's statement from August 2003 suggesting that these 
records had been destroyed, which appeared to been based on 
faulty information, without attempting to confirm their 
availability or unavailability through official channels.  As 
these are records in VA's constructive possession, such as VA 
records, the RO had a duty to obtain these records.  Bell v. 
Derwinski, 2 Vet App. 611, 613 (1992).  Similarly the VA had 
a duty to obtain other documents that were prepared or held 
by other agencies of the Federal government.  38 U.S.C.A. 
§ 5103A(b)(3) and (c)(1).  

Finally the Joint Motion pointed out that the VA examination 
of August 2001 to evaluate a left index finger disability was 
not adequate because it was not conducted during a period of 
acute exacerbation of the impairment.  The motion directed 
that an examination be conducted during a period of active 
flare up of the left finger disability.  

Moreover, even though the veteran was provided with a duty to 
assist letter in June 2002 and in July 2003 which addressed 
the issue of service connection, these letters failed to 
provide adequate notice mandated by Pelegrini v. Prinicipi, 
18 Vet. App. 112 (2004) regarding new and material evidence 
needed to reopen his previously denied claims, to include the 
criteria for new and material evidence applicable to claims 
filed prior to August 29, 2001, as is the case in this 
matter.  See 38 C.F.R. § 3.156(a) (2006).  The veteran also 
was not provided notice informing him of the bases upon which 
his prior claims were denied as required under the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Finally, during the pendency of this appeal, the Court also 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran also 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection is granted on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire claims 
file and ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) explains the 
bases upon which his prior claims were 
denied and the information or evidence 
needed to establish new and material 
evidence to reopen a previously denied 
claim, which under the pre August 29, 
2001 criteria is defined as evidence not 
previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim; 
(2) informs him of what information or 
evidence VA has or will seek to provide; 
and (3) informs him of what information 
or evidence he is expected to provide to 
support his claim.  The veteran should 
also be provided notice that explains the 
information or evidence needed to 
establish entitlement to an initial 
disability rating and an effective date, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) if 
service connection granted.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant. 

2.  The AMC should obtain service medical 
records located in Old San Juan, Puerto 
Rico (to include from Fort Brook in Old 
San Juan) and service medical records 
located in Stuttgart, Germany (to include 
records from the Fifth General Hospital 
in Stuttgart, Germany).  The AMC should 
also obtain VA treatment records from VA 
Puerto de Tierra Hospital, and VA 
outpatient Clinic in Ponce, Puerto Rico.  
All efforts to obtain these records 
should be fully documented, and the 
National Personnel Records Center and the 
VA should provide a negative response if 
records are not available.

3.  The AMC should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all private 
medical care providers, who treated him 
for his claimed medical problems on 
appeal.  These are to include records 
from Damas Hospital and private records 
from Dr. Vilar.  Additionally, the AMC 
should contact Dr. Vilar for a statement 
regarding the veteran's treatment, and 
should inform the veteran that he could 
have this Dr. Vilar submit such a 
statement regarding his treatment.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2006).

4.  Thereafter, the claims folder, and 
especially copies of all medical records 
concerning treatment and/or testing of 
the left index finger disability, if 
supplied, should be referred to the 
appropriate VA specialist.  The veteran 
should be scheduled for a VA orthopedic 
examination to determine the extent of 
the left index finger disability.  All 
indicated tests should be conducted and 
the examination must be done during a 
period of acute flare up.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  
Readings should be obtained concerning 
the veteran's range of motion of the left 
index finger in degrees.  The examiner 
should also be asked to include the 
normal ranges of motion of the left index 
finger.  Additionally, the examiner 
should be requested to determine whether 
the left index finger exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
state whether there is a restriction in 
motion of a gap of one inch (2.5 
centimeters) or more between the 
fingertip and the proximal transverse 
crease of the palm, with the finger 
flexed to the extent possible, or with 
extension limited by more than 30 
degrees, or whether there is favorable or 
unfavorable ankylosis of the finger.  The 
examiner should also discuss whether 
additional fingers are affected and if 
so, should discuss the nature and extent 
to which they are affected.  The report 
of the examination should include the 
complete rationale for all opinions 
expressed.

5.  The AMC should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2006).

6.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA specialist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

7.  After the above requested development 
has been completed,  the AMC should 
reajudicate these claims.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case which 
should address the significance of both 
medical and lay evidence of record in 
adjudicating this claims.  The requisite 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claim.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



